            Case 4:20-cv-05054-SAB                  ECF No. 19              filed 12/10/20    PageID.117 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                      FILED IN THE
                                         UNITED STATES DISTRICT COURT                                             U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                          Dec 10, 2020
                      JON JASON KING,                                                                            SEAN F. MCAVOY, CLERK


                                                                        )
                             Plaintiff                                  )
                                v.                                      )        Civil Action No. 4:20-CV-05054-SAB
        BENTON COUNTY SUPERIOR COURT                                    )
          CLERK'S OFFICE, JOSIE DELVIN,                                 )
         RUSSELL LODGE, JANE DOES 1-10,
       JOHN DOES 1-5, BENTON COUNTY, et al.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                            dollars ($                 ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of               % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED that the First Amended Complaint, ECF No. 17, is DISMISSED with prejudice for failure to state a
’
              claim upon which relief may be granted. 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2).




This action was (check one):
’ tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                             without a jury and the above decision
was reached.

✔
’ decided by Judge                                Stanley A. Bastian.




Date: December 10, 2020                                                         CLERK OF COURT

                                                                                SEAN F. McAVOY


                                                                                             (By) Deputy Clerk

                                                                                Sean F. McAvoy
